Citation Nr: 0611933	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  01-02 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease of lower extremities and generalized atherosclerotic 
disease, claimed as secondary to nicotine dependence during 
active military service.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from May 1963 to May 1966.

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a December 1997 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Nashville, Tennessee.  This matter was previously before 
the Board in July 2003 at which time it was remanded to the 
RO for further development.  


FINDINGS OF FACT

1  The veteran acquired nicotine dependence in service.

2.  The veteran's peripheral vascular disease of the lower 
extremities and atherosclerotic disease are secondary to the 
veteran's nicotine dependence.


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(1997).

2.  Peripheral vascular disease of the lower extremities and 
atherosclerotic disease are the result of the veteran's 
service-acquired nicotine dependence.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 
2002) and implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506.  However, the Board need 
not consider the question of VCAA compliance since there is 
no detriment to the veteran as a result of any VCAA 
deficiencies in view of the fact that the full benefit sought 
by the veteran as to this issue is being granted by this 
decision of the Board.

II.  Facts

In August 1996, the veteran was evaluated by VA at which time 
it was reported that he had significant difficulty walking 
due to vascular disease and had had a myocardial infarction 
in June 1996.  It was noted that he had a long term heavy 
history of cigarette smoking, as much as four packs a day, 
but was presently down to 1-1/2 packs a day.  The veteran was 
diagnosed as having generalized atherosclerotic vascular 
disease with symptomatic peripheral arterial vascular disease 
that significantly affected his ability to ambulate and to 
generally participate in any meaningful and physical 
exertion.

In a September 1997 statement, the veteran explained that he 
began using tobacco in 1963 shortly after joining the Army 
and he reported that cigarettes were distributed to soldiers 
free of charge on many occasions, including in the food 
rations.  He said he currently smoked 2-3 packs a day and has 
smoked that much for 34 years.  He went on to state that he 
tried quitting many times, including by hypnosis, subliminal 
tapes and records, classes, patches, and gum, but succeeded 
for only short periods of time.  

The veteran's sister submitted a statement (VA Form 21-4138), 
dated in September 1997, stating that the veteran did not 
smoke prior to service, took up smoking in service, and has 
smoked ever since.  She added that the veteran tried many 
times unsuccessfully to quit.

In a February 1998 statement, Bill M. Moeller, D.O., stated 
that he had been treating the veteran for one and a half 
years and the veteran had numerous medical problems including 
hyperlipidemia, left lateral wall ischemia, tobacco abuse, 
intermittent claudication, ischemic heart disease and 
attention deficit disorder.  He went on to state that 95 
percent of the veteran's numerous problems were directly 
related to his smoking and tobacco abuse.  He explained that 
without tobacco abuse, it was doubtful that the veteran would 
suffer from intermittent claudication or ischemic heart 
disease.  

In October 1998, the veteran underwent a VA artery and vein 
examination where he reported smoking one to two packs of 
cigarettes a day for 35 years and sometimes smoked three 
packs a day.  He said he was currently disabled and had not 
worked in four years.  He said that prior to that he worked 
as a self-employed director of theaters.  He was diagnosed as 
having peripheral vascular disease with some claudication of 
the lower extremities, coronary artery disease, and status 
post angioplasty and stent placement in July 1998. 

In an addendum opinion dated in November 1998, the VA 
examiner who had conducted the October 1998 artery and vein 
examination stated that he did not find any conclusive 
evidence that the veteran's peripheral vascular disease was 
related to his smoking directly.  However, he said that 
according to the medical text book and medical literature 
people who were smokers had high probability and high 
incidence to peripheral vascular disease, as well as to some 
other diseases including lung cancer and heart attack.  He 
said in general the veteran may have his peripheral vascular 
disease related to his long history of smoking.  However, he 
noted that he could not find conclusive relationship from the 
examination.

Also in November 1998, the veteran underwent a VA cardiology 
examination.  Based on the veteran's history and physical 
examination, the examiner diagnosed the veteran as having a 
history of significant atherosclerotic coronary artery 
disease and peripheral vascular disease.  He said the veteran 
was status post cardiac catheterization and stent placement.  
He opined that the veteran's coronary artery disease was most 
probably secondary to his risk factors, which included 
smoking, hypertriglyceridemia and a positive family history.

In October 1999, Louis E Koella, M.D., submitted a letter 
stating that the veteran had been a patient in his clinic 
since August 1996.  He noted that the veteran had had a stent 
placed for coronary artery disease and was treated for 
hyperlipidemia, intermittent claudication, ischemic heart 
disease, attention deficit disorder, adenomyomatoiss and 
internal hemorrhoids.  He relayed the veteran's history of 
smoking in service and said that the veteran developed a 
nicotine dependence and addiction in service that has 
continued to the present day.  He went on to state that given 
the veteran's cardiac risk factors, in addition to being male 
and mildly overweight, the veteran's present nicotine 
dependence contributed significantly to his peripheral 
vascular disease and coronary artery disease.  He added that 
the nicotine dependence was established and fostered with 
service providing cigarettes in an era where the hazards of 
smoking and nicotine dependence were not clearly delineated 
or adhered to by the United States military.  He further 
added that there were ample studies to show that the standard 
of care worldwide for peripheral vascular disease was the 
cessation of smoking.  

The veteran underwent a VA cardiology examination in October 
2004 and was diagnosed as having cardiac catherization as 
previously noted.  The examiner stated that as far the 
question regarding the veteran being nicotine dependent, he 
was unable to answer that as that was out of his area of 
expertise.  He suggested that the veteran undergo a 
psychiatric evaluation to address that issue.  Regarding a 
relationship between the veteran's peripheral vascular 
disease of his lower extremities and generalized 
atherosclerotic vascular disease and smoking, the examiner 
relayed the veteran's reported history that he started 
smoking in the military in 1963 and continued to smoke after 
service for over 38 years.  The examiner went on to opine 
that the veteran's generalized atherosclerotic disease had 
been caused and/or aggravated by his chronic use of 
cigarettes in his post-service era.  He added that he could 
not conclusively state that the veteran's three years of 
smoking in service had caused or aggravated his 
atherosclerotic disease. 

Results of a VA psychological evaluation performed in January 
2005 revealed that the veteran met the DSM-IV criteria for 
nicotine dependence.  The examiner said that the first thing 
the veteran did in the morning when he woke up was smoke a 
cigarette and he also needed a cigarette in order to go to 
sleep.  He remarked that the veteran sometimes passed on 
social, recreational and other experiences because cigarettes 
were not allowed.  He added that the veteran tried many times 
unsuccessfully to quit.  The examiner stated that there was 
no question the veteran was nicotine dependent.  However, he 
said there was no way to ascertain when the veteran became 
nicotine addicted and that any attempt to do so would be 
conjecture.  He explained that the diagnosis of addiction 
required withdrawal symptoms and that the veteran never 
attempted to quit until 1974.  Thus, it was no way of knowing 
whether and when the veteran was nicotine dependent prior to 
1974.

The veteran completed a Nicotine Dependence Questionnaire in 
June 2005 regarding his service in 1966.  He said he smoked 
more than 31 cigarettes a day with high nicotine content.  He 
also said that he always inhaled when he smoked and would 
smoke his first cigarette within 5 minutes of waking up.  He 
said he smoked more during the first two hours of the day 
than during the rest of the day and noted that smoking was 
permitted everywhere in service.  

In June 2005, a private psychologist, Jonathan Mangold, PhD, 
said he reviewed the veteran's claims file, including the 
veteran' reported smoking history and the January 2005 VA 
psychological examination report, and opined that it was more 
likely than not that the veteran's nicotine dependence 
developed between 1963 and 1966  while in service.  He 
relayed the veteran's reported inservice history as including 
having smoked 31 or more cigarettes per day which were high 
in nicotine content and noted that the veteran always inhaled 
his cigarettes.  He also relayed the veteran's report that he 
smoked within five minutes of awakening and smoked more in 
the first two hours of the day than at any other time of the 
day.  He further relayed the veteran's report that he would 
hate to give up his first cigarette of the day more than at 
any other time.  The examiner said that put in simplest 
terms, he believed the veteran's dependence at the time of 
his discharge in 1966 was the same as it was presently.     

Social Security Records received in December 2005 show that 
the veteran was awarded disability benefits effective in May 
1995 due to peripheral vascular disease.

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  Furthermore, service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  
Service connection may also be granted for a disability that 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).

For claims filed prior to June 8, 1998, such as this one 
filed in July 1997, VA General Counsel has held that direct 
service connection may be established for disability shown to 
result from tobacco use during active service.  VA O.G.C. 
Prec. Op. No. 2-93 (Jan. 13, 1993), 58 Fed. Reg. 42,756 
(1993).  To establish entitlement, the record must contain 
medical evidence of a current disability, medical or lay 
evidence of tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service.  Id; see also Davis v. West, 13 Vet. 
App. 178 (1999).

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VA O.G.C. Prec. Op. 
No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997).  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence that nicotine 
dependence arose in service, and (3) medical evidence of a 
relationship between the current disability and the nicotine 
dependence.  The determination of whether a veteran is 
dependent on nicotine is a medical issue.  Id.

In the instant case, the veteran asserts that he began 
smoking in service and became addicted to tobacco at that 
time.  He said that the servicemen were "enticed" to smoke 
cigarettes and were given free cigarettes with their meals.  

The initial matter for consideration is whether the veteran 
became nicotine dependent in service.  His service medical 
records do not reflect this disability nor do they show that 
he smoked.  However, the veteran completed a Nicotine 
Dependence Questionnaire in June 2005 regarding his service 
in 1966.  He said he smoked more than 31 cigarettes a day 
with high nicotine content.  He also said that he always 
inhaled when he smoked and would smoke his first cigarette 
within 5 minutes of waking up.  He said he smoked more during 
the first two hours of the day than during the rest of the 
day and noted that smoking was permitted everywhere in 
service.  There is also the September 1997 statement from the 
veteran's sister who stated that the veteran did not smoke 
prior to service, began smoking in service, and has smoked 
ever since.  There is no reason to doubt the credibility of 
these statements.  

With respect to postservice medical evidence, there is the 
October 1998 opinion from Dr. Koella who opined that the 
veteran developed nicotine dependence and addiction in 
service.  There is also a private opinion from a psychologist 
who reviewed the veteran's claims file, including his 
Nicotine Dependence Questionnaire, and concluded that it was 
more likely than not that the veteran's nicotine dependence 
developed between 1963 and 1966 while he was in service.  He 
also said that he believed that the severity of the veteran's 
dependence at the time of his discharge in 1966 was the same 
as it was at the present time.  

There is the opinion of a VA psychologist who examined the 
veteran in January 2005 and concluded that there was no 
question that the veteran was nicotine dependent, but that 
there was no way to ascertain the time at which he became 
nicotine dependent and that any attempt to do so would be 
conjecture.  He said the diagnosis of addiction required 
withdrawal symptoms and since the veteran did not try to quit 
until 1974 (at which time he attempted to stop smoking, but 
could not) there was no way of knowing if the addiction was 
present prior to 1974.  

As is evident from the above-noted evidence, there are two 
medical opinions stating that the veteran's nicotine 
dependence began in service and one medical opinion stating 
that it was not possible to ascertain when the addiction 
started.  Based on this evidence and the lack of any evidence 
indicating that the veteran's nicotine dependence did not 
begin in service, the Board finds that the weight of evidence 
supports a finding that the veteran acquired his nicotine 
dependence in service.  

The finding that the veteran became nicotine dependent in 
service is essential in view of the lack of evidence 
establishing that the veteran's claimed peripheral vascular 
disease of the lower extremities and atherosclerotic disease 
was a direct result of his tobacco use during service.  The 
only opinion in this regard is the October 2004 VA examiner's 
opinion that he could not conclusively state that the 
veteran's three years of smoking in service caused or 
aggravated his atherosclerotic disease.  Thus, the veteran 
can still prevail if the weight of evidence establishes that 
the veteran's peripheral vascular disease of the lower 
extremities and arteriosclerotic vascular disease are 
secondary to, i.e., proximately related to, his nicotine 
dependence.  38 C.F.R. § 3.310(a); VAOPGCPREC 19-97 (May 13, 
1997).

Based on the record, the Board finds that the weight of 
medical evidence does indeed establish a relationship between 
the veteran's history of heavy smoking/ nicotine dependence 
and his peripheral vascular disease of the lower extremities 
and generalized atherosclerotic disease.  To begin with, 
there is Dr. Moeller's February 1998 opinion that 95% of the 
veteran's problems, which included ischemic heart disease and 
intermittent claudication, were related to smoking and it was 
doubtful that the veteran would have gotten intermittent 
claudication or ischemic heart disease without tobacco abuse.  
There is also the somewhat speculative opinion by the October 
1998 VA examiner who stated that while he had no conclusive 
evidence of a direct relationship between the veteran's 
peripheral vascular disease and smoking, medical literature 
links smokers to high incidence of peripheral vascular 
disease and heart attacks.  He concluded by stating that the 
veteran "may have his peripheral vascular disease related to 
his long history of smoking."  There is also the opinion 
from the November 1998 cardiology examiner who opined that 
the veteran's coronary artery disease was most probably 
secondary to risk factors that included smoking.  In 
addition, there is the opinion from Dr. Koella in October 
1999 who opined that the veteran's nicotine dependence 
contributed significantly to his peripheral vascular disease 
and coronary artery disease.  Lastly, there is the opinion by 
the October 2004 VA examiner who opined that the veteran's 
generalized arteriosclerotic disease had been caused and/or 
aggravated by his chronic use of cigarettes.  

The medical evidence as described above ranges from strongly 
relating the veteran's smoking to his peripheral vascular 
disease and atherosclerotic disease to stating that a 
relationship was possible, but not conclusive.  In light of 
this and the fact that there is no evidence negating a 
relationship between the veterans's smoking and these two 
disabilities, the Board finds that the weight of evidence 
supports a nexus between the veteran's nicotine dependence 
and his peripheral vascular disease and atherosclerotic 
disease.  

Accordingly, in the absence of evidence of a supervening 
cause severing the causal relationship between the veteran's 
service-acquired nicotine dependence and peripheral vascular 
disease and atherosclerotic disease, the Board finds that the 
weight of evidence favors granting service connection for 
these disabilities.  Thus, the veteran's claim for service 
connection for peripheral vascular disease of the lower 
extremities and generalized atherosclerotic disease, claimed 
as secondary to nicotine dependence during active military 
service, is granted.




ORDER

The claim for service connection for peripheral vascular 
disease of lower extremities and generalized atherosclerotic 
disease, claimed as secondary to nicotine dependence during 
active military service is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


